NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CASITAS A FOOTWEAR COMPANY,                     No.    18-56651
INC.,
                                                D.C. No.
                Plaintiff-Appellant,            2:18-cv-04410-FMO-SK

 v.
                                                MEMORANDUM*
LBSECOND, INC., DBA O My Sole; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                          Submitted February 12, 2020**
                              Pasadena, California

Before: BYBEE, COLLINS, and BRESS, Circuit Judges.

      Plaintiff Casitas A Footwear Company, Inc. (“Casitas”) appeals the district

court’s denial of Casitas’ motion to reconsider the default judgment entered in

Castitas’ favor. We review the denial of a motion for reconsideration and a decision



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to enter a default judgment for abuse of discretion. Smith v. Clark Cty. Sch. Dist.,

727 F.3d 950, 954 (9th Cir. 2013); Estrada v. Speno & Cohen, 244 F.3d 1050, 1056

(9th Cir. 2001). We affirm.

       Casitas provided shoes to Defendant LBSecond, Inc. to sell on consignment

to LBSecond’s retail stores. (LBSecond, Inc., its owners, and other related

corporations are all defendants here and are collectively referred to as “LBSecond.”).

LBSecond encountered financial trouble and then refused to return the shoes or pay

certain amounts for shoes already sold. Casitas filed suit, but LBSecond did not

appear in the district court (and has not appeared in this Court). The district court

awarded Casitas a default judgment of $1,095,121.98. This amount consisted of the

full value of Casitas’ shoes in LBSecond’s possession ($1,033,628.50), along with

unpaid invoices for shoes previously sold ($61,493.48).           Casitas moved for

reconsideration of the default judgment, arguing that the district court should have

also ordered LBSecond to return the shoes.

      The district court did not abuse its discretion in denying Casitas’ motion for

reconsideration. The district court correctly recognized that Casitas’ causes of action

for possession and conversion sought redress for the same tortious conduct. Casitas

requested $1,033,628.50 in damages in its conversion count, and with the additional

$61,493.48 for unpaid invoices, the district court awarded Casitas the full amount of

its claimed loss.


                                          2
      In considering the entry of a default judgment in the context of a complaint

pleading alternative claims and alternative remedies, the district court did not abuse

its discretion in choosing to enter a judgment affording only one of the alternative

forms of relief requested. Particularly on the record before it, the district court acted

within its discretion in not issuing the more intrusive remedy of repossession “where

money damages would adequately redress plaintiff’s injury.” In a footnote in its

brief, Casitas suggests that LBSecond “might” be unable to satisfy the money

judgment. But that speculation, without more, does not require reversal of the

decision below.

      For these reasons, “[t]he denial of a default judgment” as to repossession “was

within the court’s discretion,” Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986),

and there was no abuse of discretion.

      AFFIRMED.




                                           3